Citation Nr: 0208743	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-11 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a compensable rating for impotence.

2.  Entitlement to an increased rating for residuals of a 
prostatectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel
INTRODUCTION

The appellant is a veteran who had active service from 
December 1964 to December 1966.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1998 rating decision which assigned a noncompensable rating 
for impotence and assigned a 20 percent rating prospectively 
for urinary incontinence as a residual of prostatectomy.  In 
a July 1999 rating decision, the RO assigned a 40 percent 
rating for urinary incontinence.

The veteran testified at a personal hearing before a hearing 
officer at the RO in April 1998.

The matter of the rating for urinary incontinence as a 
residual of prostatectomy will be addressed in a remand 
following the decision.


FINDING OF FACT

As a residual of prostatectomy, the veteran has impotence; 
his external genitalia are normal, and his testicles are 
intact; urinary incontinence is separately rated.


CONCLUSION OF LAW

A compensable rating for impotence is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.115b, Code 7522 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The RO has reviewed this case under the VCAA and implementing 
regulations.  The veteran was advised of this in a March 2002 
supplemental statement of the case.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes 
service medical records, private medical records, VA 
examination reports, and VA treatment records.  The veteran 
has been notified of the applicable laws and regulations.  
The rating decision, statement of the case, and supplemental 
statement of the case have informed him what he needs to 
establish entitlement to the benefit sought and what evidence 
VA has obtained.  The veteran was specifically notified of 
the provisions of the VCAA in February 2001 correspondence. 

Factual Background

The veteran underwent a prostatectomy in November 1996 for 
cancer of the prostate.  There has been no recurrence of the 
disease.  He has lost erectile function since his operation, 
and no treatment option, such as Viagra, MUSE, or injectable 
medication has been successful in treating the condition.  
Repeated VA and private examinations and evaluations have 
confirmed his impotence.

On September 2001 VA examination, both testicles were intact 
and appeared healthy.  No deformity of the external genitalia 
was noted.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the award of service connection for disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Here, the veteran's 
complaints been unchanged for the entire appeals period, and 
staged ratings are therefore not appropriate.

Based on his impotence, the veteran has been awarded special 
monthly compensation for loss of use of a creative organ 
under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350.  Impotence, 
of itself, is not assigned a Diagnostic Code under the Rating 
Schedule.  Where there is other impairment, e.g., penile 
deformity, with loss of erectile function, a 20 percent 
rating may be assigned under Diagnostic Code 7522.  Here, 
there is no such deformity, or other impairment to allow for 
rating by analogy.  As was noted, urinary incontinence is 
separately rated. 

An extraschedular rating under 38 C.F.R. § 3.321 has been 
considered, but the disability picture presented is not so 
unusual or exceptional as to render the application of the 
schedular ratings impractical.  The disability in question is 
not such as to have required frequent hospitalizations or 
caused interference with employment.  


ORDER

A compensable rating for impotence, in addition to special 
monthly compensation for such impairment, is denied.
REMAND

The veteran initiated appeals for increased ratings for 
impotence and urinary incontinence in August 1998.  The 
veteran's representative, in forwarding the notice of 
disagreement to the RO, limited the appeal to the issue of 
impotence.  No statement of the case was ever issued with 
respect to the rating assigned for urinary incontinence, 
although the veteran's correspondence clearly and explicitly 
raised that issue.  Although the RO reconsidered the rating 
for urinary incontinence, and granted a higher, 40 percent, 
rating in a July 1999 decision, it has not issued a statement 
of the case (SOC) on the matter, as was required upon the 
veteran's filing of a notice of disagreement with the rating.  

To ensure due process, the case is REMANDED to the RO for the 
following:

The RO should furnish the veteran and his 
representative an appropriate SOC on the 
matter of the rating for urinary 
incontinence as a residual of 
prostatectomy.  

The veteran should have the opportunity to respond.  He has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If he perfects his appeal by 
filing a timely substantive appeal, the case should be 
returned to the Board for further appellate review.  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

